Citation Nr: 1112382	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include arthritis and degenerative disc disease (DDD) at L5.

2.  Entitlement to service connection for arthritis of the cervical spine, claimed as a neck disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971 as a light weapons infantryman (11B20) in the Army of the United States.  His DD Form 214 reflects that he served in the Republic of Vietnam from July 1969 to July 1970.  Among his awards and decorations, he received the Vietnam Service Medal and the Combat Infantryman Badge (CIB)

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2008, March 2009, and November 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at an October 2010 Travel Board hearing before the undersigned at the RO.  A transcript is in the claims folder.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
FINDINGS OF FACT

1.  The competent and probative evidence weighs against a finding that the Veteran's current cervical spine disorder is due to any incident or event in active military service; and against a finding that arthritis of the cervical spine was manifested to a compensable degree either during or within one year after separation from active service.

2.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the left upper extremity and of the lower extremities has been characterized by mild symptoms, well-controlled without medication.


CONCLUSIONS OF LAW

1.  Cervical spine arthritis was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The schedular criteria for an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8515 (2010).

3.  The schedular criteria for an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

4.  The schedular criteria for an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

The Veteran's peripheral neuropathy claims arise from his disagreement with the initial evaluations following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the increased rating claims.

With regard to the cervical spine claim, in October 2009, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA assigns disability ratings and effective dates.  

The Board finds that the contents of the October 2009 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the November 2009 rating decision and July 2010 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Cincinnati VA Medical Center (VAMC), and the Veteran was afforded a VA examination in February 2010.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In the case of a Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Court has held that "[s]ection 1154(b) necessarily focuses upon past combat service and, for this reason, it does not constitute a substitute for evidence of current disability, causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service."  Kessel v. West, 13 Vet.App. 9, 17 (1999) (emphasis in original).  Thus, the mere fact that the Veteran describes an injury in combat service does not fulfill the requirement that, in each individual claim, there must be medical nexus evidence linking the in-service trauma to the currently claimed disability, particularly when it was first documented years after service.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that his current neck disorder is related to active service.  Specifically, in his November 2009 VA Form 9, he contends that the degeneration in his neck could only have resulted from repetitive jumping from APCs and helicopters, citing to a 2008 letter in which his doctor noted an old compression fracture.  At the October 2010 Board hearing, the Veteran testified that he had neck pain following the jump in 1970 when he heard his lower back pop, but he did not mention the neck pain to the medic.  

The Veteran's STRs are negative for any complaints of neck pain, including the February 1969 induction and December 1970 separation examination reports.  

Following separation from service, Dr. J.J.K. wrote a letter in September 2008 wherein he said the Veteran first sought treatment with him in July 2001 with complaints of chronic neck pain and daily headaches.  An X-ray revealed a severe left rotation subluxation of the axis spinous process causing left scoliosis of the cervical spine, and evidence of an old compression fracture of the fifth cervical vertebra with degenerative changes of the fourth and fifth cervical discs and a reverse cervical curve.  The Veteran received chiropractic adjustments of the subluxated structures by manual manipulation on 10 office visits in 2001 with considerable reduction in his symptoms.  He also received treatment a number of times in 2002, 2003, 2004, 2005, and 2007, but it appears from the letter that these visits were for low back pain.

In July 2009, the Veteran went to the VAMC with complaints of progressive left arm numbness.  The doctor noted a diagnosis of cervical foraminal stenosis that was progressive in both arms in the past 6 months.  It was further noted that an MRI revealed moderately severe foraminal stenosis, right greater than left.  

In August 2009, the Veteran had a neurosurgery consultation at the VAMC.  He reported intermittent neck pain for more than 15 years, stating that the pain began without any known injury, possibly from jumping in Vietnam.  He said that the neck pain was never severe but was rather more of a stiffness.  A cervical spine MRI done earlier that month showed mild congenital spinal stenosis and multilevel degenerative joint disease, worse at C5-C6 where there was mild central stenosis and severe right and moderate left foraminal stenosis.  The doctor assessed cervical degenerative disc disease, noting that the MRI showed more degeneration on the right, but that the Veteran was more symptomatic on the left.  The Veteran was not interested in surgery at the time.  

The Veteran was afforded a VA examination in February 2010.  He said he had first sought treatment for neck problems one or two years after service discharge, when he noticed tightening pain in his neck.  He did not relate it to military service at the time, because since it had been several years before he developed pain.  Currently, he had constant neck pain that was aching and sharp, at a level of 4 out of 10 in severity.  The examiner reviewed the 2009 MRI of the cervical spine and assessed degenerative disc disease, opining that it was not caused by or a result of his back injury while in service, since there was no nexus with which to link his back injury in service and the development many years later of a cervical spine disorder.  

An April 2010 VAMC note indicates that a recent EMG did not show peripheral neuropathy, but did show possible chronic right lower C6-T1 compression.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a cervical spine disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the neck were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the first year following his discharge.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current neck pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's neck pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any neck pain in active service.  Following service, there was no documentation of treatment for neck pain until 2001, which was 30 years after his separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current neck pain to active service.  Indeed, the only competent medical opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis of the cervical spine, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, 1 Vet. App. at 53 (1990). 
III.  Increased Ratings

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

The Veteran's upper extremity peripheral neuropathy has been evaluated under Diagnostic Code (DC) 8515, which is found in the Schedule of Ratings for Diseases of the Cranial Nerves under 38 C.F.R. § 4.124a.  DC 8515 addresses complete and incomplete paralysis of the median nerve.  When the minor extremity is involved, as is the case here, a 10 percent evaluation is assigned where there is mild incomplete paralysis; a 20 percent evaluation is assigned where there is moderate incomplete paralysis; and a 40 percent evaluation is assigned where there is severe incomplete paralysis.  A 60 percent evaluation is assigned where there is complete paralysis, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand, pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of the wrist weakened, and pain with trophic disturbances.  

The lower extremities have been evaluated under DC 8520, also found in the Schedule of Ratings for Diseases of the Cranial Nerves under 38 C.F.R. § 4.124a.  Under this code, which addresses complete and incomplete paralysis of the sciatic nerve, a 10, 20, or 40 percent evaluation is assigned where incomplete paralysis is mild, moderate, or moderately severe, respectively.  A 60 percent evaluation is assigned where incomplete paralysis is severe with marked muscular atrophy, and an 80 percent evaluation is assigned where there is complete paralysis, the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or lost. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

B.  Facts and Analysis
 
1.  Left Upper Extremity

The Veteran was granted service connection for chronic sensorimotor primary axonal peripheral neuropathy of the left upper extremity, associated with type II diabetes mellitus, in the November 2009 rating decision that is the subject of this appeal.  A 10 percent evaluation was assigned under DC 8515, described above, effective from January 8, 2009, the date the Veteran's claim for service connection was received.  

The Board will examine the medical evidence pertinent to the rating period on appeal to determine whether a rating in excess of 10 percent for peripheral neuropathy is warranted.

In January 2009, the Veteran was afforded a VA examination with regard to his peripheral neuropathy.  He reported numbness and tingling in both arms and legs that had been going on for at least a year and seemed to be getting worse.  He stated that he felt as though his arms and legs fell asleep.  On physical examination, motor function was found not to be impaired, although there was decreased sensation to vibration and light touch.  There was no muscle atrophy, tremors, or tics, and joint function was not affected.  An EMG showed chronic sensorimotor primarily axonal peripheral neuropathy.  The examiner noted that neuralgia was present, and there were no significant effects on the Veteran's occupation.  The disorder did have mild effects on recreation and feeding, and moderate effects on travelling.  Additionally, the Veteran stated that his arms sometimes went numb while he was driving.  

A February 2009 VAMC note indicates that the Veteran's neuropathy symptoms were mildly bothersome and not painful, and were well-controlled without medication.  

In April, June, and July 2009, VAMC notes indicated that the Veteran's peripheral neuropathy was very mild and not bothering him at the time.  

The Veteran was afforded another VA examination in February 2010.  He complained of pain in both arms and radiating pain down his left leg.  He said he had numbness, burning, and tingling in the left arm.  On neurological testing, he had a strength of 5 out of 5 throughout.  Tone and rapid alternating movements were within normal limits.  There was no fasciculation or tremor.  Deep tendon reflexes were 2 out of 4 throughout and were bilaterally symmetrical.  Sensory testing revealed a normal light touch, pinprick, and double simultaneous extinction.  There was no paralysis, neuritis, neuralgia, muscle wasting, or atrophy.  The examiner reviewed the EMG report from January 2009.  He concluded that the Veteran had peripheral neuropathy of all 4 extremities that was not evidenced by clinical criteria but was shown by EMG only, and was thus very mild in all 4 extremities.  

The Veteran underwent another EMG study in April 2010 at the VAMC.  It showed electrodiagnostic evidence of median mononeuropathies at the wrist (i.e., carpal tunnel syndrome) and an old C8-T1 radiculopathy versus and old ulnar neuropathy, but no evidence of a bilateral upper extremity or left lower extremity plexopathy, peripheral neuropathy, or myopathy.  The interpreter of the study noted that, clinically, the Veteran did appear to have peripheral neuropathy although the EMG was negative.  In that regard, she noted that EMG studies large myelinated fibers only, and that, often, diabetes could cause a small fiber neuropathy that would not be well-evaluated by an EMG.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

As stated above, a 10 percent evaluation is assigned under DC 8515 where there is mild incomplete paralysis, and the next higher 20 percent evaluation is assigned where the paralysis is moderate.  However, the medical evidence, outlined above, demonstrates only mild symptoms.  Indeed, in 2009, the Veteran stated on several visits to the VAMC that the neuropathy symptoms did not bother him.  Moreover, the 2010 VA examiner concluded that, although the EMG demonstrated the presence of neuropathy, the Veteran's symptoms did not meet the clinical criteria for a diagnosis.  Several months later, a VAMC doctor concluded the opposite - that the symptoms were clinically present but not demonstrated by the new EMG study.  In any case, it appears that the Veteran's symptoms cannot be characterized as moderate in severity, and thus, an increased rating is not warranted.  

The Board has considered whether any other diagnostic codes would allow for an increased rating.  However, there is no evidence of damage to any other nerves allowing for application of a different diagnostic code.  

In addition to the foregoing, the Board has considered whether the Veteran's service-connected left upper extremity peripheral neuropathy warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, there is no evidence of significant interference with the Veteran's employment, as noted by the 2009 VA examiner.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

2.  Lower Extremities

The Veteran was also granted service connection for chronic sensorimotor primary axonal peripheral neuropathy of the left and right lower extremities in the March 2009 rating decision that is the subject of this appeal.  A 10 percent evaluation for each lower extremity was assigned under DC 8520, described above, effective from January 8, 2009, the date the Veteran's claim for service connection was received.  

The Board has outlined most of the medical evidence above.  Also notable is that, at the 2009 VA examination, the examiner noted decreased sensation to vibration, pain, and light touch in the legs.  The EMG study was abnormal for both legs, and demonstrated chronic sensorimotor, primarily axonal, peripheral neuropathy.  The Veteran stated that his legs sometimes when numb while driving.

As above, the Board finds that the weight of the evidence is against an initial evaluation in excess of 10 percent for peripheral neuropathy of the lower extremities.  The medical evidence shows only mild symptoms, as demonstrated by the 2010 VA examiner's opinion and the subsequent negative EMG study in April 2010.  Moreover, there are no other applicable diagnostic codes that would allow for an increased rating.  

Finally, the Board has considered whether the peripheral neuropathy of the lower extremities warrants an increased rating on an extra-schedular basis.  The criteria for an extra-schedular referral have been described above.  There is no evidence of frequent hospitalizations, nor is there evidence that the lower extremity disability has significantly interfered with the Veteran's occupation.  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.  Thun, 22 Vet. App. at 115 (2008).  


ORDER

Service connection for arthritis of the cervical spine, claimed as a neck condition, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for chronic sensorimotor primary axonal peripheral neuropathy of the right lower extremity is denied.

REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to his low back disorder claim under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, although the Veteran was afforded a VA examination in February 2010, additional evidence has been received which supports the Veteran's contentions.  Specifically, the Veteran provided additional detail regarding his alleged in-service injuries at the 2010 Board hearing.  

The Veteran contends that he has had low back pain since he sustained back injuries in active service.  Specifically, in his November 2008 Notice of Disagreement, the Veteran stated that his back problems were caused by repetitive jumping off 7-foot high Army Personnel Carriers (APCs).  At the October 2010 Board hearing, he described a specific incident in January 1970 when he jumped off an APC track while carrying heavy gear on his back, and felt a pop in his lower back.  He said he experienced low back pain after the incident, and again for several days in September 1970.  

The Veteran's February 1969 induction examination report is negative for any complaints of back problems.  In July 1969, just prior to arriving in Vietnam, he reported back pain of 8 weeks' duration, with no history of injury.  He was given pain medication and told to come back to the clinic if the pain continued.  The December 1970 separation examination report is negative for any complaints of back pain, and the Veteran checked "no" next to "back trouble of any kind" in his Report of Medical History.

Following separation from service, according to a September 2008 letter from Dr. J.J.K., the Veteran first sought treatment with that doctor in July 2001, with complaints of low back pain centered at L5.  An X-ray revealed a number of cervical spine problems, as well as severe right anterior rotation subluxation of the right ilium on the sacrum.  The Veteran received chiropractic adjustments of the subluxated structures by manual manipulation on 10 office visits in 2001, with considerable reduction of his symptoms.  Thereafter, he visited Dr. J.J.K. 5 times in 2002, 6 times in 2003, 3 times in 2004, and once in April 2007.  The doctor recommended periodic chiropractic care to prevent more degenerative changes from taking place.  

The Veteran underwent an MRI of the lumbar spine in June 2002 that showed mild facet arthritis at L3-L4 and L4-L5 and moderate facet arthritis at L5-S1.  There was minimal degenerative disc disease at T11-T12, L4-L5, and L5-S1, but there was no significant mass effect or nerve root compression.

In July 2002, the Veteran sought treatment at Northern Kentucky Orthopedics with complaints of low back pain.  The pain was intermittent, usually in the midline.  Range of motion was fair, and lateral bending and rotation caused discomfort.  There was specific S1 joint tenderness.  The doctor reviewed the MRI, noting significant facet arthropathy, and because of that, mild bilateral foraminal stenosis at all levels from L2-L3, down.  The doctor also noted the degenerative changes in the discs at L4-L5 and L5-S1, with no significant herniation.  The doctor assessed low back pain, facet arthropathy, and degenerative disc disease without herniation, and recommended a physical therapy program.  

In August 2002, the Veteran complained of continued stiffness in his back despite physical therapy.  The doctor assessed low back pain and stiffness, and recommended a home exercise program for his back.  

In June 2008, the Veteran sought treatment at Alliance Primary Care for complaints of back pain.  He also had breathing problems, and it does not appear that a diagnosis was provided with regard to his back problems.  

In July 2009, the Veteran sought treatment at the VAMC with complaints of recent acute lumbar pain.  The doctor noted that this was a "typical" episode of lumbar pain, radiating to the paraspinal muscles.  It was a sharp pain with occasional radicular pain down the left leg, and with some tingling.  There was no particular trigger this time, though the Veteran said sometimes bending down would trigger it.  He usually went to a chiropractor, which helped.  He said he had X-rays done by a chiropractor who said his problem was in his cervical spine, but the Veteran denied discomfort there.  The doctor assessed acute chronic lumbar back pain, prescribed muscle relaxants and pain medication, and referred the Veteran for physical therapy.  X-rays were ordered, which showed mild degenerative disc disease.

At a physical therapy consultation later that month, the Veteran rated his back pain at a level of 2 out of 10 on average, and stated that the pain and symptoms had significantly improved.  He had no pain with lifting, sitting, and sleeping, and he was taking no medications for pain at the time.  He had full range of motion and no functional limitations due to his back.  The therapist concluded that the pain and symptoms were resolving and were minimal.  Thus, the Veteran could continue with home exercises. 

In August 2009, the Veteran had a neurosurgery consultation at the VAMC.  He described back pain in the thoracic and lumbar spine area.  The pain was intermittent, sometimes severe, and often triggered by activities such as lifting or twisting.  During acute exacerbations, he rated his low back pain at an 8.5 out of 10 in severity.  He said he had had many visits with a chiropractor for his back and it had helped a lot.  The doctor assessed chronic back pain.

A December 2009 VAMC note indicates that the Veteran's low back pain was stable.

The Veteran was afforded a VA examination in February 2010.  He said he had first sought treatment for his back about 1 or 2 years after military discharge.  He did not relate his back trouble to service at that time, since he had been out a few years before developing the pain.  Currently, he had constant low back pain that he rated as a 2 out of 10 in severity.  He had flare-ups of pain to a level of 6 or 7 out of 10 during which he could not get out of bed.  These flare-ups occurred 2 or 3 times per year and lasted for 2 or 3 days.  The examiner reviewed the X-rays from July 2009.  He assessed lumbosacral degenerative joint disease and opined that it was not caused by or a result of his back injury while in service, since there was no chronicity of care for a low back condition, and he did not seek further care for any low back condition for many years after military discharge.  

In October 2009, the Veteran's wife wrote a letter stating she had known the Veteran for nearly 25 years (i.e., since 1984), and that he had frequent complaints of low back pain.  

The Veteran's having been awarded the CIB establishes that he engaged in combat in Vietnam. Thus, his lay statements about injury to his back in a combat setting are accepted as credible, even if undocumented in the service records.  Although the February 2010 VA examiner provided a nexus opinion, it does not appear that the Veteran's contentions regarding his in-service back injury were considered to be true in reaching the opinion.  Therefore, the Board finds that a new VA examination is necessary to fulfill VA's duty to assist in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an orthopedist or spine specialist with regard to the causation or etiology of his current low back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  First, the examiner should identify any and all current diagnoses relating to Veteran's low back.     

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed low back disorder(s) was/were incurred during or caused by active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should assume that the Veteran's contentions regarding his in-service low back injury (including the injury occurring in January 1970) are true.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


